Title: To George Washington from Richard Peters, 3 July 1797
From: Peters, Richard
To: Washington, George



Dear Sir
Belmont [Pa.] July 3d 1797

I am extremely sorry to find by your Favour of the 26th of June that the Fly extends its Ravages this Year so generally. All our Wheat is either much injured or totally destroyed by it in this Quarter & it is so in every Part of this State, on this Side the Mountains. Delaware & Maryland are in the same Situation. Thus this Insect is defeating French Spoliations, by taking away the Subject of them. This will answer the Purpose of an Embargo, without implicating our Government.
My early Virginia Wheat is less injured than any other. I have about half a Crop. The Rye in the same Field is excellent. Yet a few Stalks are affected by the Fly. I have always percieved this in Fly Seasons. But it has been my Belief & Experience that Rye will withstand

their Attacks. The bearded Wheat (the yellow Bearded) is generally thought safe. A Neighbor of mine has as fine a Field of it as ever I saw; not the least injured by the Fly, tho’ the adjacent Fields of other Wheat are not worth reaping. I sewed yellow-bearded Wheat many Years, & had little Loss from the Fly; but suffered much from Mildew. So that I prefer this Wheat to any other on this former Account, tho’ I do not think it the best Species of that Grain. Late sowing avoids the Fly, but risques the Mildew. So that here is Scylla & Charybidis. I have a small Patch of common Wheat, sowed after Potatoes in November, in rich Ground, prodigiously fine. If it escapes Mildew, & I believe it will, I shall have 30 Bushells to the Acre.
Summer Barley is so uncertain a Crop that I sow little of it, but always have some. I have seen the Fly in it, but not so as to damage it materially. I have also percieved it in Winter Barley. This Grain however will bear late sowing, & must have strong Land well tilled, & therefore is a comparatively safe Crop. I never saw the Fly in Oats. But I have heard of its being in this Grain in small Numbers.
I shall sow little Wheat, & that chiefly for Experiment, this Year. I will try the early Virginia sown late & the yellow bearded. Rye & Winter Barley shall be the great Proportion of my Crops.
The Fly stole a March on us this Year. We had no appearances of it the last Harvest. I wish we could intermit sowing Wheat entirely for a Year or two, that there might be no Pabulum for these Vermin. I know they will attack this Grain & even Grass, such as Timothy if they have no Wheat to feed on, but by no Means in so destructive a Degree. I have troubled you with my experience & Intentions as to my own farming, that you may see my Opinion on the Enquiries you have been pleased to make.
I have just returned from an Excursion thro’ the northern Part of this State, whither I went to look over some of my Lands which I had too long overlooked. This led me to visit many Quarters of the Country & I found their Crops very bad, but the People much mended in their political opinions—in French Affairs particularly. Our people will have to give a Tone to our Government (tho’ the Direction ought to be the reverse) if Matters should come to a Crisis. But I trust Time, & our old Friend Good Fortune, will Dissipate the Clouds which now lower over us. Our State has long had the Misfortune of being misrepresented by those who do not speak the public Opinion. But there is a Lassitude among the People too

generally. We have drank so deep of Prosperity, that we are like honest Gentlemen after a Debauch. We are now cross sick & feeble, but ready for another Feast. If it is set again before us, tho’ it may not be quite so plentiful, we shall go on jovially & get drunk & sick again.
Mrs Peters joins in the most affectionate & respectful Return of your & Mrs Washington’s kind remembrance of us. You are both very often in our thoughts & always in our Hearts. I am most truly & respectfully your obedt Servant

Richard Peters

 
If my Neighbor’s Crop of bearded Wheat turns out as well as it now promises shall I secure you some of the Wheat for Seed?
I wish some Experiments were tried to see which would destroy or drive off these Vermin. But I scarcely believe it possible.
As the Fly will go a great Way towards Starving the French Islands, I wish the Directory would turn their Resentments against it & Spare us. In this they would shew quite as much Sense & more Justice. Their Philosophers would be better employed in finding out the Means of extirpating this Insect, than in rooting out everything heretofore deemed Sacred & valuable among Mankind. I question however if it be a European Production; & I do not wish the practical French Philosophers to begin any more of their experiments here. I have talked with a number of Hessians & other Germans, & they never knew or heard of this Fly in their Country. I know not how we came to call it the Hessian Fly. Perhaps because we then hated the Hessians; as all the Nations of Europe who hate one another (& that is pretty general) cast off the opprobrium of another Scourge. The French call it “Mal de Naples” & the Italians Mal francoise. I fancy they, among other Victims, have suffered lately as much by the new Mal francoise, as ever they did by their old Acquaintance the Mal de Naples.
